                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

FELICIA MURPHY,                                  §
     Plaintiff,                                  §
                                                 §   Civil Action No. 4:17-CV-00215
v.                                               §   Judge Mazzant
                                                 §
ABA RANCH, LLC,                                  §
    Defendant.                                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Felicia Murphy’s Amended Declaration in Support of

Attorney’s Fees and Costs and Itemized Billing Statement (Dkt. #55). Having considered the

relevant pleadings and motions, the Court finds the motion should be GRANTED.

                                       BACKGROUND

       On August 2, 2018, the Court granted Plaintiff’s motion for default judgment, awarded

Plaintiff damages, and ordered Plaintiff to submit documentation indicating the hours and billing

records of time spent by her attorney on each task (Dkt. #54). On August 9, 2018, Plaintiff

submitted Amended Declaration in Support of Attorney’s Fees and Costs and Itemized Billing

Statement in response to the Court’s August 2 order (Dkt. #55).

                                    LEGAL STANDARD

       Attorneys’ fees and costs are recoverable under the FLSA. 29 U.S.C. § 216(b) (2017).

Courts use the lodestar method to calculate reasonable attorney’s fees. Black v. SettlePou, P.C.,

732 F.3d 492, 502 (5th Cir. 2013). The lodestar is calculated by multiplying the number of hours

an attorney spent on the case by an appropriate hourly rate. Id. at 502. A reasonable hourly rate

is the “prevailing market rate in the relevant legal community for similar services by lawyers of

reasonably comparable skills, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895–
96 n.11 (1984)). The relevant legal community is the community where the district court sits. See

Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002). The lodestar is presumptively

reasonable. Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

       The party seeking attorneys’ fees must present adequately recorded time records. Watkins,

7 F.3d at 457. The Court should use this time as a benchmark and then exclude any time that is

excessive, duplicative, unnecessary, or inadequately documented. Id. The hours remaining are

those reasonably expended. Id.

       The Court then considers whether the circumstances warrant a lodestar adjustment. Migis

v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). In making any adjustment, the Court

considers twelve Johnson factors. Id. (citing Johnson v. Ga. Highway Express, Inc., 488 F.2d

714, 717–19 (5th Cir. 1974)). The Johnson factors are:

       (1) time and labor required; (2) novelty and difficulty of issues; (3) skill required;
       (4) loss of other employment in taking the case; (5) customary fee; (6) whether the
       fee is fixed or contingent; (7) time limitations imposed by client or circumstances;
       (8) amount involved and results obtained; (9) counsel's experience, reputation, and
       ability; (10) case undesirability; (11) nature and length of relationship with the
       client; and (12) awards in similar cases.

Id. (citing Johnson, 488 F.2d at 717–19).

       The most critical factor in determining reasonableness is the degree of success obtained.

Hensley v. Eckerhart, 461 U.S. 424, 436 (1983). “Many of these factors usually are subsumed

within the initial calculation of hours reasonably expended at a reasonable hourly rate and should

not be double-counted.” Jason D.W. v. Houston Indep. Sch. Dist., 158 F.3d 205, 209 (5th Cir.

1998) (internal citations omitted). Three of the Johnson factors––complexity of the issues, results

obtained, and preclusion of other employment––are fully reflected in the lodestar amount.

Heidtman v. Cty. of El Paso, 171 F.3d 1038, 1043 (5th Cir. 1999). “[T]he court should give special

heed to the time and labor involved, the customary fee, the amount involved and the result

                                                 2
    obtained, and the experience, reputation and ability of counsel.” Migis, 135 F.3d at 1047 (citation

    omitted).

                                                ANALYSIS

            Plaintiff asks the Court to award it $7,337.50 in attorneys’ fees. In support, Plaintiff

    provided the affidavit of its lead counsel, Douglas Welmaker (Dkt. #55-1), as well as an itemized

    billing schedule detailing Mr. Welmaker’s hourly rate and time spent on each task (Dkt. #55-2).

            Based on Plaintiff’s itemized billing statement, the Court calculated the lodestar by

    multiplying the number of hours Mr. Welmaker worked, less a reasonable reduction (26.1 – 7.7 =

    18.5). It then multiplied this total by Mr. Welmaker’s hourly rate ($425.00) to arrive at the lodestar

    ($7,337.50).

            Next, the Court considered the Johnson factors to determine whether an adjustment of the

    lodestar was warranted. After careful consideration, the Court finds that no adjustment of the

    lodestar was warranted here. The Court finds that Mr. Welmaker’s fee was reasonable in light of

    the prevailing market rate in the community in which the Court sits and that, looking at the nature

    of the case in its entirety, the time and effort spent by Mr. Welmaker was fair, reasonable, and not

    excessive, duplicative, or unnecessary.

                                              CONCLUSION

.           For the foregoing reasons, Plaintiff’s request for attorney’s fees is GRANTED and

    Defendant ABA Ranch, LLC is ORDERED to pay the sum of $7,337.50 in attorney’s fees to

    Plaintiff.

            IT IS SO ORDERED.
            SIGNED this 29th day of August, 2019.




                                           ___________________________________
                                                   3
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
